Case 2:16-cv-00237-JAK-GJS Document 133-3 Filed 07/15/19 Page 1 of 9 Page ID
                                 #:1379




                                                               Exhibit 3
                             Case
                                Case
                                  2:12-cv-01684-PSG-MAN
                                      2:16-cv-00237-JAK-GJSDocument
                                                             Document
                                                                    119133-3
                                                                         FiledFiled
                                                                               09/11/15
                                                                                    07/15/19
                                                                                         PagePage
                                                                                              1 of 48
                                                                                                   2 of Page
                                                                                                        9 Page
                                                                                                             ID #:1733
                                                                                                                 ID
                                                                     #:1380



                                              1 Paul R. Kiesel, State Bar No. 119854
                                                  kiesel@Kiesel-Law.com
                                              2 Jeffrey A. Koncius, State Bar No. 189803
                                                  koncius@Kiesel-Law.com
                                              3 Matthew A. Young, State Bar No. 266291
                                                  young@Kiesel-Law.com
                                              4 KIESEL LAW LLP
                                                8648 Wilshire Boulevard
                                              5 Beverly Hills, California 90211-2910
                                                Tel: (310) 854-4444
                                              6 Fax: (310) 854-0812
                                              7 Kenneth M. Lipton, State Bar No. 82342
                                                  kenlipton998431@aol.com
                                              8 LAW OFFICES OF KENNETH M. LIPTON
                                                5900 Sepulveda Boulevard, Suite 400
                                              9 Van Nuys, California 91411
                                                Tel:     (818) 780-3562
                                             10 Fax: (818) 780-9038
                                             11 Attorneys for Plaintiff LOREN STONE,
                                                on behalf of himself and all others
                                             12 similarly situated
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                             13                       UNITED STATES DISTRICT COURT
                                             14        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                             15 LOREN STONE, individually and on           Case No. 12-CV-01684 PSG (MANx)
                                                behalf of all others similarly situated,
                                             16                                            CLASS ACTION
                                                              Plaintiff,
                                             17                                            DECLARATION OF MATTHEW A.
                                                      vs.                                  YOUNG IN SUPPORT OF MOTION
                                             18                                            FOR FINAL APPROVAL OF
                                                HOWARD JOHNSON                             CLASS SETTLEMENT AND FOR
                                             19 INTERNATIONAL, INC., a Delaware            ATTORNEYS’ FEES, COSTS, AND
                                                Corporation; and DOES 1 - 10,              SERVICE PAYMENT
                                             20
                                                              Defendants.                  Judge:    Hon. Philip S. Gutierrez
                                             21
                                                                                           Date:     November 30, 2015
                                             22                                            Time:     1:30 p.m.
                                                                                           Crtrm.:   880 - Roybal
                                             23
                                             24
                                             25
                                             26
                                             27
                                             28

                                                                                               DECLARATION OF MATTHEW A. YOUNG
                             Case
                                Case
                                  2:12-cv-01684-PSG-MAN
                                      2:16-cv-00237-JAK-GJSDocument
                                                             Document
                                                                    119133-3
                                                                         FiledFiled
                                                                               09/11/15
                                                                                    07/15/19
                                                                                         PagePage
                                                                                              2 of 48
                                                                                                   3 of Page
                                                                                                        9 Page
                                                                                                             ID #:1734
                                                                                                                 ID
                                                                     #:1381



                                              1         I, Matthew A. Young, declare:
                                              2         1.    I am an attorney at law licensed to practice before all Courts of the
                                              3 State of California and the United States District Court for the Central District of
                                              4 California. I am an associate at the law firm of Kiesel Law LLP, one of the counsel
                                              5 of record for Plaintiff Loren Stone herein. The following is based upon my personal
                                              6 knowledge, and if called upon as a witness to testify in this matter, I could and
                                              7 would testify competently thereto.
                                              8         2.    Attached hereto as Exhibit 1 is a true and correct copy of the
                                              9 Settlement Agreement and Release entered into by the parties (without exhibits).
                                             10         3.    Plaintiff and the Class Members are represented in this case by counsel
                                             11 who have significant experience in complex class action litigation, have negotiated
                                             12 numerous other substantial settlements, and have the ability to litigate this case on a
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                             13 classwide basis if a fair settlement were not offered. Class Counsel include attorneys
                                             14 highly experienced in privacy rights litigation, and their expertise helped inform the
                                             15 settlement negotiations. Class Counsel were satisfied with the Settlement Agreement
                                             16 only after conducting an intensive settlement negotiation and thorough investigation
                                             17 into the factual and legal issues raised in this case. In negotiating and evaluating the
                                             18 Settlement Agreement, Class Counsel relied on their investigation and drew on their
                                             19 considerable experience, skill, and expertise in determining that the Settlement
                                             20 Agreement was fair, reasonable, and adequate.
                                             21         4.    That said, in my own personal opinion, the settlement presented in
                                             22 Plaintiff’s Motion for Final Approval of Class Settlement, filed herewith, is fair,
                                             23 adequate and reasonable.
                                             24         5.    Significant discovery was undertaken in this action including, but not
                                             25 limited to, numerous sets of interrogatories and requests for production, as well as
                                             26 third-party subpoenas, resulting in the production of nearly 4,000 pages of
                                             27 documents. Additionally, Plaintiff’s deposition was taken, and the depositions of
                                             28 three of Defendants’ corporate designees were taken in Aberdeen, South Dakota.
                                                                                            1      DECLARATION OF MATTHEW A. YOUNG
                             Case
                                Case
                                  2:12-cv-01684-PSG-MAN
                                      2:16-cv-00237-JAK-GJSDocument
                                                             Document
                                                                    119133-3
                                                                         FiledFiled
                                                                               09/11/15
                                                                                    07/15/19
                                                                                         PagePage
                                                                                              3 of 48
                                                                                                   4 of Page
                                                                                                        9 Page
                                                                                                             ID #:1735
                                                                                                                 ID
                                                                     #:1382



                                              1 This information provided the parties with sufficient evidence to evaluate the
                                              2 strengths and weaknesses of Plaintiff’s claims and the benefits of the proposed
                                              3 Settlement.
                                              4        6.     It is also significant that this matter has undergone strenuous motion
                                              5 practice, including motions to dismiss and strike Plaintiff’s Complaint. Additionally,
                                              6 Plaintiff’s Class Certification motion has been fully briefed, but in light of this
                                              7 pending Settlement, the motion has not been heard.
                                              8        7.     Only after the above-described, hard-fought litigation, the parties
                                              9 retained the Honorable Leo Papas (Ret.) to serve as a third party neutral on
                                             10 November 4, 2014. The mediation on that date was unsuccessful, but the Parties
                                             11 continued settlement discussions through Judge Papas. On November 21, 2014,
                                             12 Judge Papas made a mediator’s proposal, which all Parties accepted. At all times,
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                             13 the settlement negotiations, while professional, were adversarial, non-collusive, and
                                             14 conducted at arm’s-length.
                                             15        8.     Attached hereto as Exhibit 2 is a true and correct copy of the firm
                                             16 resume for Kiesel Law LLP, evidencing that Plaintiff is represented by qualified and
                                             17 competent counsel who have the experience and resources necessary to vigorously
                                             18 pursue this action and who have substantial class action experience, including
                                             19 particular experience in litigating Privacy Act claims.
                                             20        9.     My firm acted as co-counsel for the Class in this matter and was
                                             21 actively involved in all proceedings had herein. My firm’s work included evaluating
                                             22 and filing this case. We researched and investigated the claims asserted both
                                             23 factually and legally before filing. We participated in an early meeting with Defense
                                             24 counsel pursuant to Rule 26. We drafted written discovery to serve on Defendants
                                             25 and third parties, reviewed the responses thereto, and met and conferred in order to
                                             26 obtain satisfactory responses. Along with our co-counsel, the Law Offices of
                                             27 Kenneth M. Lipton, my firm was actively engaged in document review assignments.
                                             28 We also met with Plaintiff Stone and worked with him on this project, and further
                                                                                            2     DECLARATION OF MATTHEW A. YOUNG
                             Case
                                Case
                                  2:12-cv-01684-PSG-MAN
                                      2:16-cv-00237-JAK-GJSDocument
                                                             Document
                                                                    119133-3
                                                                         FiledFiled
                                                                               09/11/15
                                                                                    07/15/19
                                                                                         PagePage
                                                                                              4 of 48
                                                                                                   5 of Page
                                                                                                        9 Page
                                                                                                             ID #:1736
                                                                                                                 ID
                                                                     #:1383



                                              1 prepared him and represented him at his deposition. We took a major role in drafting
                                              2 all documents ultimately filed on behalf of the Plaintiff. Moreover, my firm engaged
                                              3 in substantial work researching, preparing and drafting oppositions to Defendant
                                              4 HJI’s motions to dismiss and strike. My firm took the lead in drafting the mediation
                                              5 brief and the mediation, which ultimately resulted in the proposed settlement of this
                                              6 matter, as well as in negotiating and finalizing the terms of the Settlement
                                              7 Agreement, drafting the settlement documents and the motion for preliminary
                                              8 approval. It is respectfully submitted that all this work contributed to the beneficial
                                              9 result reached for the Class herein.
                                             10        10.    Further, even after the parties executed the Settlement Agreement, my
                                             11 firm continued to work diligently on this case, monitoring the Claims Administrator
                                             12 and identifying and dealing with a series of issues related to the notice and claims
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                             13 process. My firm and Class Counsel ensured that the notice plan was properly
                                             14 disseminated to the Class Members and that Class Members could exercise their
                                             15 rights thereunder. Finally, Kiesel Law LLP took the laboring oar on the instant
                                             16 Motions for Final Approval of Class Settlement and for Attorneys’ Fees, Costs, and
                                             17 Service Payment.
                                             18        11.    After the filing of the instant Motions, Class Counsel will spend
                                             19 additional time responding to Class Member communications and objections (if
                                             20 any), continuing to supervise the claims process, and preparing for and attending the
                                             21 Fairness Hearing on November 30, 2015.
                                             22        12.    Throughout the course of this litigation, Plaintiff Loren Stone has been
                                             23 continuously involved and has remained in constant contact with Class Counsel with
                                             24 respect to matters pertaining to this case. He took the time to learn the
                                             25 responsibilities of a class representative, and he indicated his willingness to pursue
                                             26 this case not only on his own behalf, but on behalf of the Class. Mr. Stone was
                                             27 available throughout the litigation and met with Counsel, in-person, to prepare for
                                             28 his deposition. His deposition required him to take time off of work. He also
                                                                                            3      DECLARATION OF MATTHEW A. YOUNG
                             Case
                                Case
                                  2:12-cv-01684-PSG-MAN
                                      2:16-cv-00237-JAK-GJSDocument
                                                             Document
                                                                    119133-3
                                                                         FiledFiled
                                                                               09/11/15
                                                                                    07/15/19
                                                                                         PagePage
                                                                                              5 of 48
                                                                                                   6 of Page
                                                                                                        9 Page
                                                                                                             ID #:1737
                                                                                                                 ID
                                                                     #:1384



                                              1 searched for relevant documents, and he telephonically participated in the all-day
                                              2 mediation of this lawsuit, as well as reviewed the class notice.
                                              3         13.   Attached hereto as Exhibit 3 is a detailed schedule indicating the
                                              4 amount of time spent by the attorneys of my firm who were involved in this
                                              5 litigation, and the lodestar calculation based on my firm’s current billing rates. The
                                              6 schedule was prepared from contemporaneous, daily time records regularly prepared
                                              7 and maintained by my firm, which are available at the request of the Court. Time
                                              8 expended in preparing the instant motions has not been included. Work performed
                                              9 by the firm’s support staff, amounting to over 100 hours, likewise has not been
                                             10 included.
                                             11         14.   The hourly rates for the attorneys in my firm are the same as the regular
                                             12 current rates charged for their services in non-contingent matters and which have
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                             13 been accepted and approved in other class action litigation, including cases in the
                                             14 Central District of California. See, e.g., Nader v. Capital One Bank (USA), N.A.,
                                             15 Case No. 12-cv-01265-DSF-RZ (C.D. Cal.); Mount v. Wells Fargo Bank, N.A.,
                                             16 California Superior Court, Los Angeles County, Case No. BC395959 (“Mount
                                             17 action”); Greenberg v. E-TRADE Fin. Corp., California Superior Court, Los
                                             18 Angeles County, Case No. BC360102; Raymond v. CarsDirect.com Inc., California
                                             19 Superior Court, Los Angeles County, Case No. BC256282. Furthermore, my firm
                                             20 charges rates commensurate with the prevailing market rates for attorneys of
                                             21 comparable experience and skill handling complex litigation and, in this case, made
                                             22 all reasonable attempts to assign tasks to timekeepers at the appropriate billing rates.
                                             23         15.   As of August 14, 2015, the total number of hours expended on this
                                             24 litigation by my firm’s attorneys is 844.3 hours. The total lodestar for my firm is
                                             25 $419,640.00.
                                             26         16.   My firm’s lodestar figures are based upon the firm’s billing rates,
                                             27 which do not include charges for expense items. Expense items are billed separately
                                             28 and such charges are not duplicated in my firm’s billing rates.
                                                                                             4      DECLARATION OF MATTHEW A. YOUNG
                             Case
                                Case
                                  2:12-cv-01684-PSG-MAN
                                      2:16-cv-00237-JAK-GJSDocument
                                                             Document
                                                                    119133-3
                                                                         FiledFiled
                                                                               09/11/15
                                                                                    07/15/19
                                                                                         PagePage
                                                                                              6 of 48
                                                                                                   7 of Page
                                                                                                        9 Page
                                                                                                             ID #:1738
                                                                                                                 ID
                                                                     #:1385



                                              1         17.   Attached hereto as Exhibit 4 is a schedule of expenses incurred by my
                                              2 firm. As of August 14, 2015, my firm, individually, has incurred a total of
                                              3 $12,822.67 in unreimbursed out-of-pocket expenses in connection with the
                                              4 prosecution of this litigation, which were advanced with no promise of repayment.
                                              5         18.   The expenses incurred in this action are reflected on the books and
                                              6 records of my firm. These books and records are prepared from expense vouchers,
                                              7 check records, and other source materials and represent an accurate recordation of
                                              8 the expenses incurred. These expenses were reasonable and necessary to achieve the
                                              9 successful result reached in this case.
                                             10         19.   Class Counsel have carefully considered the proposed cy pres remedy
                                             11 and the goal in formulating this proposal was to make a grant to an organization that
                                             12 represents the privacy interests of consumers. The proposed cy pres recipient –
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                             13 namely, the Privacy Rights Clearinghouse – seeks funds to support and maintain
                                             14 long-term projects that will provide substantial benefits and a variety of services to
                                             15 consumers. Thus, the proposed cy pres remedy will provide indirect benefits to
                                             16 absent Class Members and those people who in the future are anticipated to have
                                             17 similar interests to the members of the present Class – to be free from invasion of
                                             18 their privacy. Neither my firm nor I have any interests or involvement in the
                                             19 governance or work of the proposed cy pres recipients. That said, I believe the
                                             20 Privacy Rights Clearinghouse is a reasonable cy pres recipient because of the work
                                             21 it performs in the privacy arena.
                                             22 / / /
                                             23 / / /
                                             24 / / /
                                             25 / / /
                                             26 / / /
                                             27 / / /
                                             28 / / /
                                                                                           5      DECLARATION OF MATTHEW A. YOUNG
                             Case
                                Case
                                  2:12-cv-01684-PSG-MAN
                                      2:16-cv-00237-JAK-GJSDocument
                                                             Document
                                                                    119133-3
                                                                         FiledFiled
                                                                               09/11/15
                                                                                    07/15/19
                                                                                         PagePage
                                                                                              7 of 48
                                                                                                   8 of Page
                                                                                                        9 Page
                                                                                                             ID #:1739
                                                                                                                 ID
                                                                     #:1386



                                             1        20.    Attached hereto as Exhibit 5 is a true and correct copy of a document
                                             2 titled “Declaration of Privacy Rights Clearinghouse” which was provided to my
                                             3 firm by Beth Givens, Executive Director of the Privacy Rights Clearinghouse.
                                             4        I declare under penalty of perjury, under the laws of the State of California
                                             5 and the United States of America, that the foregoing is true and correct.
                                             6        Executed on September 11, 2015 at Beverly Hills, California.
                                             7
                                             8
                                                                                          Matthew A. Young
                                             9
                                             10
                                             11
                                             12
                 Beverly Hills, California
KIESEL LAW LLP
                    Attorneys at Law




                                             13
                                             14
                                             15
                                             16
                                             17
                                             18
                                             19
                                             20
                                             21
                                             22
                                             23
                                             24
                                             25
                                             26
                                             27
                                             28
                                                                                          6      DECLARATION OF MATTHEW A. YOUNG
Case
 Case2:12-cv-01684-PSG-MAN
      2:16-cv-00237-JAK-GJS Document
                            Document 133-3
                                     119 Filed
                                           Filed09/11/15
                                                 07/15/19 Page
                                                           Page419 of
                                                                   of 48
                                                                      9 Page
                                                                         PageID
                                                                              ID
                                  #:1773
                                  #:1387



                              Kiesel Law LLP

     STONE v. HOWARD JOHNSON INTERNATIONAL, INC.

          FEE REPORT – Inception through August 14, 2015
NAME                     TOTAL HOURS         HOURLY RATE         LODESTAR
Partners
Paul R. Kiesel                        18.2           $1,100.00      $20,020.00
Jeffrey A. Koncius                   360.3             $625.00     $225,187.50
Thom Peters                            0.5             $625.00         $312.50

Associates
Matthew Young                        410.5            $375.00      $153,937.50
Mariana Aroditis                       1.5            $375.00          $562.50
Shehnaz Bhujwala                      36.3            $375.00       $13,612.50
Glenn Anaiscourt                       2.6            $375.00          $975.00
Tiffany Howard                         2.0            $350.00          $700.00
Linna Chen                            12.1            $350.00        $4,235.00
Lee Ackerman                           0.1            $325.00           $32.50
Maria Weitz                            0.2            $325.00           $65.00

TOTAL                                844.3                         $419,640.00




                                                                         Exhibit 3
                                                                          Page 40
